Case 4:03-cr-40081-LLP Document 160 Filed 12/11/20 Page 1 of 12 PageID #: 959




                             UNITED STATES DISTRICT COURT

                                DISTRICT OF SOUTH DAKOTA

                                 SOUTHERN DIVISION

******************************************************************************
                                           *
UNITED STATES OF AMERICA,                  *             CR 03-40081
                                           *
                    Plaintiff,             *
                                           *
       -vs-                                *      MEMORANDUM OPINION
                                           *             AND ORDER
RUBEN VEGA,                                *
                                           *
                    Defendant.             *
                                           *
******************************************************************************
       Ruben Vega (“Vega”) filed a pro se motion for compassionate release pursuant to the First
Step Act. (Doc. 152.) The Assistant Federal Public Defender (FPD) appointed to represent
individuals who file pro se pleadings seeking relief under the First Step Act submitted a supplement
in support of Vega’s motion for compassionate release. (Doc. 156.) The government opposes the
motion. (Doc. 158.) A reply was submitted by the FPD. (Doc. 159.) For the following reasons the
motion is denied.
                                        BACKGROUND
       On October 31, 2003, Vega entered a plea of guilty to the offense of conspiracy to possess
with intent to distribute and to distribute 500 grams or more of a mixture and substance containing
methamphetamine, a Schedule II controlled substance, in violation of 21 U.S.C. §§ 841(a)(l) and
846. A few weeks prior to the plea, the government filed a notice of its intent to seek increased
punishment, pursuant to 21 U.S.C. § 85l(a), based on Vega’s prior conviction for a felony drug
offense. Because Vega had a prior felony drug conviction, the mandatory minimum for his offense
increased from 10 to 20 years, and the maximum penalty was life imprisonment. See 21 U.S.C.
§ 841(b)(l)(A) (2003).
       The base offense level under the Sentencing Guidelines was 34 based upon the drug quantity.
A two-level enhancement for being an organizer, leader, manager or supervisor in any criminal
activity was applied pursuant to USSG § 3B1.l(c), resulting in an offense level of 36. The drug
Case 4:03-cr-40081-LLP Document 160 Filed 12/11/20 Page 2 of 12 PageID #: 960




quantity calculation and the role in the offense, however, were overridden by the career offender
provisions in the Guidelines. Specifically, Vega’s base offense level of 36 was adjusted upward to
37 under U.S.S.G. § 4Bl.1 based on Vega’s status as a career offender for two prior felony drug
offenses.1 The offense level was decreased by three levels for Vega’s acceptance of responsibility.
Thus, the total offense level was 34, with a criminal history category VI, resulting in a mandatory
sentencing range of 262 to 327 months’ imprisonment. At the time of Vega’s sentencing on January
26, 2004, the Federal Sentencing Guidelines were mandatory. There was no basis for a departure.
This Court sentenced Vega to serve 262 months’ imprisonment, a sentence that was at the bottom
of the guideline range but still within the 20-year mandatory minimum sentence. (Doc. 87.) The
Court imposed 10 years of supervised release. (Id.) Vega did not appeal his sentence.
        On November 1, 2004, Vega filed a Motion to Vacate, Set Aside or Correct sentence
pursuant to 28 U.S.C. § 2255. (See Civ. 04-4174, Doc. 1.) Vega argued that the Court lacked
jurisdiction to impose a sentence higher than the 20-year mandatory minimum under 21 U.S.C.
§ 841(b)(l)(A). Rejecting this argument, this Court noted that Vega admitted in the Amended
Factual Basis Statement that he signed that the conspiracy “result[ed] in the distribution of over 500
grams of methamphetamine.” (See Civ. 04-4174, Doc. 13.) In Blakely, the Supreme Court made
clear that the statutory maximum for Apprendi purposes is “the maximum sentence a judge may
impose solely on the basis of the facts reflected in the jury verdict or admitted by the defendant.”
Blakely v. Washington, 542 U.S. 296, 303 (2004) (emphasis added). Pursuant to 21 U.S.C.
§ 841(b)(l)(A), the maximum punishment was life imprisonment for over 500 grams of a mixture
and substance containing methamphetamine. Thus, Vega was not entitled to relief under Apprendi,
because his sentence did not exceed the statutory maximum applicable to the criminal conduct he
admitted in the Amended Factual Basis Statement. (See Civ. 04-4174, Doc. 13.) Vega’s arguments
that he received ineffective assistance of counsel in the underlying proceedings were also rejected.
(Id.)
        Subsequently, the Sentencing Commission adopted Amendment 782 which became effective
November 1, 2014, and was made retroactive effective November 1, 2015. See United States v.


1
 Because the statutory maximum for Vega’s conviction was life imprisonment, his status as a career
offender resulted in an offense level of 37 and a criminal history category of VI.

                                                  2
Case 4:03-cr-40081-LLP Document 160 Filed 12/11/20 Page 3 of 12 PageID #: 961




Lawin, 779 F.3d 780, 781 n.2 (8th Cir. 2015). Essentially, Amendment 782 “applies retroactively
to reduce most drug quantity base offense levels by two levels.” Id. (citing United States v. Thomas,
775 F.3d 982 (8th Cir. 2014)).
       On April 17, 2015, Vega filed a motion to reduce his sentence pursuant to 18 U.S.C.
§ 3582(c)(2) based on the retroactively-amended drug quantity base offense levels. (Doc. 133.) In
his § 3582(c)(2) motion, Vega argued that Amendment 782 should be applied to reduce his offense
level by two levels, from 34 to 32, resulting in a guideline range of 210 to 262 months rather than
262 to 327 months of imprisonment. This Court determined that Vega was ineligible for a sentence
reduction under § 3582(c)(2) and denied his motion. (Doc. 137.) The Court reasoned that United
States v. Thomas, 775 F.3d 982 (8th Cir. 2014) (per curiam), barred a sentence reduction for Vega
because his applicable guideline range was based on the career-offender table in U.S.S.G. § 4Bl.l(b)
and not the offense levels listed in USSG § 2Dl.1 for drug quantity, and thus the new guidelines did
not alter the career offender range. In Thomas, the Eighth Circuit construed the applicable guideline
and policy statements and held that when a defendant is found to be a career offender and is
sentenced under§ 4B1.1, the applicable guideline range under§ 3582(c)(2) is his career-offender
range and Amendment 782 does not lower that guideline range. Applying that reasoning to Vega,
even if he were resentenced with the newer guidelines, his applicable guideline range would be the
same: 262 to 327 months. Because Amendment 782 did not have the effect of lowering Vega’s
applicable guideline range, a reduction in his term of imprisonment was not authorized and his
motion pursuant to 18 U.S.C. § 3582(c)(2) was denied. (Doc. 137.)
       On May 31, 2016, Vega filed another pro se motion to reduce his sentence, arguing he should
have received a lesser sentence because his two prior felony convictions were not serious enough to
justify his career offender status, and he should not have received the two-level increase for being
an organizer or leader. (Doc. 143.) Vega said he had been rehabilitated, and was ready to re-enter
society. (Id.) Denying the motion, the Court explained it had no authority to reduce Vega’s term
of imprisonment. (Doc. 149.) The Court noted that, at the time of Vega’s sentencing on January 26,
2004, the Federal Sentencing Guidelines were mandatory; if the sentencing guidelines had not been
mandatory at that time, the Court could have considered a variance to no lower than the 240 month
mandatory minimum. (Id.)


                                                 3
Case 4:03-cr-40081-LLP Document 160 Filed 12/11/20 Page 4 of 12 PageID #: 962




       Vega is currently incarcerated at the correctional institution in Anthony, Texas (FCI La
Tuna). He has served over 16 years of his sentence. His projected release date is January 3, 2022.
Vega is 41 years old. The supplemental briefs subsequently filed by the FPD explain that Vega
suffers from a number of medical problems, including obesity, prediabetes, low back pain, and
plantar fascial fibromatosis. (Doc. 156.) Vega argues that being incarcerated makes him particularly
vulnerable to COVID-19. In support of this argument, he cites and attaches declarations from
medical professionals discussing the risks of being incarcerated during the pandemic.2 To avoid this
increased risk of contracting COVID-19 and developing serious complications, Vega asks the Court
to reduce his sentence to time served and order his immediate release.
       The Court checked the BOP website on November 2, 2020, and at that time one inmate and
seventeen staff members at FCI La Tuna were positive for COVID-19, and eight staff members and
21 inmates had recovered. According to the BOP website as of November 25, 2020, 117 inmates
and 33 staff members are known to be currently positive for COVID-19. See Federal Bureau of
Prisons, COVID-19 Cases, https://www.bop.gov/coronavirus/. One inmate there has died of
COVID-19. (Id.) The number of those “recovered” from the virus has increased to 159 inmates and
eight staff members. (Id.)
                                           DISCUSSION
       Title 18, § 3582(c)(1)(A)(i), known as the “compassionate release provision” of the First Step
Act, Pub. L. 115-391, 132 Stat. 5194, provides in relevant part:
       [T]he court, upon motion of the Director of the Bureau of Prisons, or upon motion
       of the defendant . . . may reduce the term of imprisonment (and may impose a term
       of probation or supervised release with or without conditions that does not exceed the
       unserved portion of the original term of imprisonment), after considering the factors
       set forth in section 3553(a) to the extent that they are applicable, if it finds that (i)
       extraordinary and compelling reasons warrant such a reduction . . . and that such a




2
  See Declaration of Dr. Chris Beyrer, Director of the Center for Public Health and Human Rights
and Johns Hopkins (Doc. 156-1,“Beyrer Decl.”); Declaration of Dr. Jonathan Golob, Assistant
Professor at University of Michigan School of Medicine (Doc. 156-2, “Golob Decl.”); Declaration.
of Dr. Jaimie Meyer, Assistant Professor at Yale School of Medicine (Doc. 156-3, “Meyer Decl.”).

                                                  4
Case 4:03-cr-40081-LLP Document 160 Filed 12/11/20 Page 5 of 12 PageID #: 963




       reduction is consistent with applicable policy statements issued by the Sentencing
       Commission.3

18 U.S.C. § 3582(c)(1)(A) (emphasis added). Prior to passage of the First Step Act, compassionate
release requests came to the Court “upon motion of the Director of the Bureau of Prisons.” United
States v. Rodd, 966 F.3d 740, 745 (8th Cir. 2020). Now, a defendant may bring his or her own
motion with the Court if administrative remedies have been exhausted. Id. at 744.
I. Administrative Exhaustion
       A district court may grant a sentence reduction upon motion of the defendant only “after the
defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons
to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request
by the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A) (emphasis
added). That requirement is satisfied here. On July 2, 2020, Vega submitted a request for
compassionate release to the warden at FCI La Tuna. It does not appear the warden responded.
Vega submitted another request for compassionate release to the warden on August 4, 2020, which
was rejected on August 12, 2020. As more than thirty days have elapsed from the date that Vega
submitted his requests to the warden, the Court has jurisdiction to consider the motion. See United
States v. Morehouse, 2020 WL 2836188, at *2 (D.S.D. June 1, 2020) (Judge Karen E. Schreier)
(motion for compassionate release is ripe for review where defendant submitted his request to the
warden and the warden denied the request); United States v. Harris, 812 Fed. Appx. 106, 107, 2020
WL 4048690, at *1 (3rd Cir. July 20, 2020) (reversing district court’s dismissal for failure to exhaust
after government conceded that defendant was not required to completely exhaust the administrative
remedy process after warden denied his compassionate release request).
II. Extraordinary and Compelling Reasons
       To be eligible for compassionate release, a prisoner must show that “extraordinary and
compelling reasons” warrant such a reduction in sentence and that the reduction is “consistent with
applicable policy statements” issued by the United States Sentencing Commission. 18 U.S.C.



3
  18 U.S.C. § 3582(c)(1)(A)(ii) does not apply because Vega is 41 years old. He would need to be
at least 70 years old to qualify for compassionate release consideration under Section (ii).

                                                  5
Case 4:03-cr-40081-LLP Document 160 Filed 12/11/20 Page 6 of 12 PageID #: 964




§ 3582(c)(1)(A). Congress did not define what constitutes “extraordinary and compelling reasons.”
Congress elsewhere required the Commission to issue a policy statement “regarding . . . the
appropriate use” of Section 3582(c), to include “describ[ing] what should be considered
extraordinary and compelling reasons for sentence reduction, including the criteria to be applied.”
28 U.S.C. § 994(a)(2)(C), (t). Since the passage of the First Step Act, the Sentencing Commission
has not yet updated its policy statements related to compassionate release, and the Sentencing
Commission has not clarified what “extraordinary and compelling might mean,” under the First Step
Act.4 Rodd, 966 F.3d at 746. Thus, the Commission’s Guidelines, formulated before the First Step
Act was passed and well before the COVID-19 pandemic, still address motions for compassionate
release being considered by the BOP Director. Those Sentencing Guidelines provide that, “[u]pon
motion of the Director of the Bureau of Prisons under 18 U.S.C. § 3582(c)(1)(A),” the district court
may reduce a defendant’s term of imprisonment “if, after considering the factors set forth in 18
U.S.C. 3553(a),” the district court determines that –
       (1)
         (A) extraordinary and compelling reasons warrant the reduction; or

        (B) the defendant (i) is at least 70 years old; and (ii) has served at least 30 years in
       prison pursuant to a sentence imposed under 18 U.S.C. § 3559(c) for the offense or
       offenses for which the defendant is imprisoned;

       (2) the defendant is not a danger to the safety of any other person or to the
       community, as provided in 18 U.S.C. § 3142(g); and

       (3) the reduction is consistent with this policy statement.

U.S.S.G. § 1B1.13.
       As noted by the Eighth Circuit in Rodd, 966 F.3d at 746–47, the commentary to § 1B1.13
identifies four categories that constitute “extraordinary and compelling reasons warrant[ing] the
[sentence] reduction,” as that term appears in U.S.S.G. § 1B1.13(1)(A):


4
  In Rodd, the Eighth Circuit observed that since the Sentencing Commission lacks a quorum to
amend the Sentencing Guidelines, it seems unlikely there will be a policy statement applicable to
compassionate release motions brought by defendants in the near future. Rodd, 966 F.3d at 746 n.7
(citing United States v. Beck, 425 F.Supp.3d 573, 579 n.7 (M.D.N.C. 2019)).

                                                  6
Case 4:03-cr-40081-LLP Document 160 Filed 12/11/20 Page 7 of 12 PageID #: 965




       (A) Medical Condition of the Defendant.

       (i) The defendant is suffering from a terminal illness (i.e., a serious and advanced
       illness with an end of life trajectory). A specific prognosis. of life expectancy (i.e.,
       a probability of death within a specific time period) is not required. Examples include
       metastatic solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
       disease, and advanced dementia.

       (ii) The defendant is—
          (I) suffering from a serious physical or medical condition,
          (II) suffering from a serious functional or cognitive impairment, or
          (III) experiencing deteriorating physical or mental health because of the aging
       process,

       that substantially diminishes the ability of the defendant to provide self-care within
       the environment of a correctional facility and from Which he or she is not expected
       to recover.

       (B) Age of the Defendant. The defendant (i) is at least 65 years old; (ii) is
       experiencing a serious deterioration in physical or mental health because of the aging
       process; and (iii) has served at least 10 years or 75 percent of his or her term of
       imprisonment, whichever is less.

       (C) Family Circumstances.
       (i) The death or incapacitation of the caregiver of the defendant’s minor child or
       minor children.
       (ii) The incapacitation of the defendant’s spouse or registered partner when the
       defendant would be the only available caregiver for the spouse or registered partner.

       (D) Other Reasons. As determined by the Director of the Bureau of Prisons, there
       exists in the defendant’s case an extraordinary and compelling reason other than, or
       in combination with, the reasons described in subdivisions (A) through (C).

U.S.S.G. § 1B1.13, application note 1(A)-(D).
       The Eighth Circuit has declined to address whether district courts are bound by the
Sentencing Commission’s examples in this policy statement when considering a prisoner’s
compassionate release motion under the First Step Act. In Rodd, the Eighth Circuit noted that
“[w]hile some courts adhere to the pre-First Step Act policy statements, other courts have ruled that
the pre-First Step Act policy statements are inapplicable, and that a judge has discretion to
determine, at least until the Sentencing Commission acts, what qualifies as extraordinary and

                                                  7
Case 4:03-cr-40081-LLP Document 160 Filed 12/11/20 Page 8 of 12 PageID #: 966




compelling reasons.” Rodd, 966 F.3d at 745. The Court said it wasn’t necessary to decide whether
or not U.S.S.G. § 1B1.13 applies because the district court had assumed that Rodd’s health and
family concerns constituted extraordinary and compelling reasons making him eligible for
compassionate release under U.S.S.G. § 1B1.13, and still denied his motion after considering the
§ 3553(a) sentencing factors. Id. at 747–48.
       In United States v. Brown, 411 F.Supp.3d 446 (S.D. Iowa 2019), the district court judge,
Judge Robert Pratt, explained how some district courts have concluded they should rely only on the
Sentencing Commission’s pre-First Step Act guidelines regarding compassionate release, while other
district courts also look to the BOP Program Statement written for the old law, and will only grant
a motion for compassionate release under the same circumstances as the BOP would have prior to
the First Step Act. Id. at 450. Judge Pratt described why it is his opinion that Congress intended to
increase the use of compassionate release, and by amending § 3582 to allow defendants to motion
district courts directly for compassionate release even after the BOP denies their petition, Congress
intended to give district judges more discretion “to consider the vast variety of circumstances that
may constitute ‘extraordinary and compelling.’” Id. at 451.
       In this district, Judge Lange also has held that district courts are not limited by circumstances
described in U.S.S.G. § 1B1.13, even if it applies to motions for compassionate release brought
under the First Step Act. See United States v. Dillabaugh, 2020 WL 3402392, at *3 (D.S.D. June
19, 2020) (holding that the “discretion given to the Director of the BOP in § 1B1.13 comment note
1(D), also allows federal judges to consider ‘extraordinary and compelling reason[s] other than’
those specifically described”).
       The Second Circuit is the only circuit that has addressed the issue. That court recently ruled
that compassionate release motions brought by prisoners pursuant to the First Step Act are not
limited by the guidance in U.S.S.G. § 1B1.13. United States v. Brooker, 976 F.3d 228 (2d Cir.
2020). After stating all of the reasons for its conclusion, including the history and text of the First
Step Act and Guideline § 1B1.13, the Second Circuit stated:
       For all of these reasons, the First Step Act freed district courts to consider the full
       slate of extraordinary and compelling reasons that an imprisoned person might bring
       before them in motions for compassionate release. Neither Application Note 1(D),



                                                  8
Case 4:03-cr-40081-LLP Document 160 Filed 12/11/20 Page 9 of 12 PageID #: 967




        nor anything else in the now-outdated version of Guideline § 1B1.13, limits the
        district court’s discretion.

Brooker, 976 F.3d at 237.
        This Court agrees with the reasoning of Judge Pratt, Judge Lange and the Second Circuit, and
holds that a district court may use its discretion when it is considering the “extraordinary and
compelling reasons” for a compassionate release. With the understanding that it is not limited by
Guideline § 1B1.13, the Court will look to the Sentencing Commission’s commentary notes for
guidance. See Rodd, 966 F.3d at 745 (noting that the district court first analyzed the prisoner’s
motion under the commentary to § 1B1.13 to determine whether he satisfied the “extraordinary and
compelling” reasons for compassionate release).
        Vega first argues that his health conditions and incarceration during the COVID-19 pandemic
are “extraordinary and compelling reasons” under U.S.S.G. § 1B1.13, Application Note 1(D).
Compassionate release may be appropriate under subsection (D) where “there exists in the
defendant’s case an extraordinary and compelling reason other than, or in combination with, the
reasons described in subdivisions (A) through (C).” U.S.S.G. § 1B1.13, application note 1(D). This
final provision is often called the “catch-all” provision. In its present version, subdivision (D) leaves
identification of “other” extraordinary and compelling reasons to the BOP Director. See id. But now
that the First Step Act allows inmates to move the Court for compassionate release without the
BOP’s support, it is unclear what other reasons can be the basis for compassionate release. Judge
Schreier recently noted that “several district courts have concluded that the discretion vested in the
BOP Director under the catch-all provision now belongs coextensively to federal judges.” United
States v. Morehouse, 2020 WL 2836188, at *2 (D.S.D. June 1, 2020.) In Morehouse, Judge Schreier
considered the defendant’s argument that his circumstances warranted relief under this “catch-all”
provision in application note 1(D) because “his medical conditions put him at high-risk if he
contracts COVID-19.” Id. Finding that the defendant’s medical conditions were being controlled
and that the BOP’s response to the pandemic at the Yankton FPC was adequate,5 Judge Schreier held



5
  When Judge Schreier issued her opinion, there had been no positive COVID-19 cases at the
Yankton FPC. Morehouse, 2020 WL 2836188, at *2.

                                                   9
Case 4:03-cr-40081-LLP Document 160 Filed 12/11/20 Page 10 of 12 PageID #: 968




that the defendant’s circumstances did not warrant a sentence reduction under U.S.S.G. § 1B1.13,
application note 1(D). Id. at *3-4
       Judge Lange has also considered whether health issues, combined with the COVID-19
pandemic generally, constitute extraordinary and compelling reasons for compassionate release
under the “catch-all” phrase in U.S.S.G. § 1B1.13, application note 1(D). He observed:
       There can be no doubt that the effects of the global COVID-19 pandemic are
       extraordinary, and that the disease in some situations may be an “other reason” to
       grant compassionate release under § 1B1.13 comment note (D). The illness and the
       potential for its spread has affected the daily life of nearly every American citizen and
       has resulted in massive disruptions to the economy. Despite these drastic effects,
       “the mere existence of COVID-19 in society and the possibility that it may spread to
       a particular prison alone cannot independently justify compassionate release,
       especially considering BOP’s statutory role, and its extensive and professional efforts
       to curtail the virus’s spread.” The question becomes whether [defendant’s] medical
       conditions . . . combined with the crowded conditions of confinement justify
       compassionate release.

United States v. Frost, 2020 WL 3869294, at *4 (D.S.D. July 9, 2020) (citing United States v. Raia,
954 F.3d 594, 597 (3d Cir. 2020)). Adopting this reasoning, this Court concludes that it has
discretion to consider whether Vega’s health conditions and being imprisoned during the COVID-19
pandemic present an extraordinary and compelling basis for a sentence reduction. See also Brooker,
976 F.3d at 238 (noting that district courts around the country have used the coronavirus pandemic
“as a justification for granting some sentence reduction motions”).
       According to the CDC, people with the following health conditions are at “increased risk for
severe illness from COVID-19”: cancer, chronic kidney disease, COPD, heart conditions (such as
heart failure, coronary artery disease, or cardiomyopathies), immunocompromised state from organ
transplant, obesity (a BMI of 30 or higher), severe obesity (BMI over 40), pregnancy, sickle cell
disease, smoking, and Type 2 diabetes. People with Certain Medical Conditions, CDC,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditi
ons.html (last reviewed November 17, 2020). The CDC also provided a list of medical conditions
that “might” put a person at an increased risk of severe illness from COVID-19. Id. These medical
conditions include asthma (moderate to severe), cerebrovascular disease, cystic fibrosis, hypertension
or high blood pressure, immunocompromised state (from blood or bone marrow transplant, immune

                                                  10
Case 4:03-cr-40081-LLP Document 160 Filed 12/11/20 Page 11 of 12 PageID #: 969




deficiencies, HIV, use of corticosteroids or other immune weakening medicines), neurologic
conditions, such as dementia, liver disease, overweight (BMI over 25 but less than 30), Thalassemia
(a type of blood disorder), and Type 1 diabetes. Id. The CDC has also stated that the risk
for severe illness increases with age. Older Adults, Centers for Disease Control and Prevention,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-adults.html (updated
September 11, 2020 and last reviewed November 17, 2020). “In fact, 8 out of 10 COVID-19-related
deaths reported in the United States have been among adults aged 65 years and older.” Id. “The
greatest risk for severe illness from COVID-19 is among those aged 85 or older.” Id.
        The government argues that Vega has failed to prove he is obese because the BOP records
do not list obesity as a medical diagnosis, and his BMI is listed at 29.0-29.9 throughout the BOP
records based on his weight in 2016. There is evidence that Vega might be slightly obese based on
the most recent weight of 201 pounds on January 14, 2020. (Doc. 158, p. 6.) There is also some
showing that Vega is at an “increased risk” of diabetes because his most recent A1C (blood glucose
level) lab result was 5.7. (Doc. 154, pp. 289, 386, 451.) But Vega does not have diabetes and
prediabetes is not listed by the CDC as a condition that might increase an individual’s risk of severe
illness from COVID-19. There is no showing that Vega’s fluctuating high blood pressure readings
increase his risk of complications. At only 41 years old Vega is not of an age that makes him more
vulnerable to COVID-19.6 The Court concludes that Vega’s possible slight obesity, prediabetes and
fluctuating blood pressure readings do not reach the level of demonstrating “extraordinary and
compelling” reasons to warrant a sentence reduction under § 3582(c)(1)(A).
        Congress has stated that “[r]ehabilitation of the defendant alone shall not be considered an
extraordinary and compelling reason.” 28 U.S.C. § 994(t). The Sentencing Commission recognizes
that rehabilitation cannot be the sole factor for compassionate release. See U.S.S.G. § 1B1.13 cmt.
n.3 (“Pursuant to 28 U.S.C. § 994(t), rehabilitation of the defendant is not, by itself, an extraordinary


6
  Though Vega’s medical records reflect that he was hospitalized for Rhabdomyolisis in 2015, and
that it is a serious medical condition that may cause kidney failure, there is no showing that this
would effect Vega if he contracted COVID-19. (Doc. 154 at pp. 162-63, 215-16.) The CDC does
not recognize Rhabdomyolisis as a risk factor for serious illness from COVID-19. The Court has
no information that would allow it to consider Vega’s bout with Rhabdomyolisis as a risk factor
during the pandemic.

                                                   11
Case 4:03-cr-40081-LLP Document 160 Filed 12/11/20 Page 12 of 12 PageID #: 970




and compelling reason for purposes of this policy statement.”). Because Vega has not stated any
other reason for compassionate release that is extraordinary and compelling, his rehabilitation is not
a reason to grant his motion for compassionate release, and the Court does not need to consider the
18 U.S.C. § 3553(a) factors.
                                          CONCLUSION
       The Court finds that extraordinary and compelling circumstances do not exist. Accordingly,

       IT IS ORDERED that defendant Ruben Vega’s Motion for Compassionate Release
       is denied. (Doc. 152.)

       Dated this 11th day of December, 2020.

                                               BY THE COURT:


                                               ________________________________
                                               Lawrence L. Piersol
                                               United States District Judge

ATTEST:
MATTHEW W. THELEN, CLERK

_____________________________




                                                 12
